Name: COMMISSION REGULATION (EEC) No 2654/93 of 28 September 1993 on additional transitional measures for the importation of bananas into the Community in October 1993 under the Community tariff quota
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 No L 243/12 Official Journal of the European Communities 29. 9 . 93 COMMISSION REGULATION (EEC) No 2654/93 of 28 September 1993 on additional transitional measures for the importation of bananas into the Community in October 1993 under die Community tariff quota THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), and in particular Articles 20 and 30 thereof, Whereas, pursuant to Article 3 (2) of Commission Regula ­ tion (EEC) No 1443/93 (2), as last amended by Regulation (EEC) No 2569/93 (3), the competent authorities of the Member States are required to send to the Commission data concerning the reference quantities for the operators concerned, following all the necessary checks ; Whereas more time is required in order to study such information and ensure uniform application in the Member States of the criteria set out in Articles 3 and 5 of Commission Regulation (EEC) No 1442/93 (4), as amended by Regulation (EEC) No 2009/93 (*) ; Whereas, meanwhile, transitional measures are necessary in order to facilitate the supply to the Community of products originating in third countries and in order to ensure that the operators concerned receive a provisional quantity of the tariff quota to be used from 1 October 1993 ; Whereas the provisional allocation for the month of October 1993 should be determined by applying in respect of the quantitative references determined by the Member States pursuant to Article 3 (2) of Regulation (EEC) No 1443/93 a reduction coefficient, taking account of the volumes imported during the corresponding periods of previous years ; whereas such a provisional measure shall not prejudice definitive allocations to be made subsequently in respect of the second half of 1993 ; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The competent authorities of the Member States shall base their calculation on the reference quantities established in accordance with Article 3 (2) of Regulation (EEC) No 1443/93 in order to determine a proportion of the quota to be allocated provisionally to each Category A and B operator for the month of October 1993 . They shall determine each allocation by applying the following reduction coefficients to the reference quanti ­ ties :  for Category A operators : 0,031871 ,  for Category B operators : 0,027361 . 2. The competent authorities shall inform operators of their allocation established in accordance with paragraph 1 by 4 October 1993 at the latest. 3. Within the limits of this provisional allocation, Category A and B operators shall present their applica ­ tions for import licences to the competent authorities in the Member State in which they are registered by 8 October 1993 at the latest. 4. The competent authorities shall issue the import licences without delay, within the limits of the quota amount allocated to each operator pursuant to paragraph 1 . The licences shall remain valid until 7 January 1994. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1993 . For the Commission Rene STEICHEN Member of the Commission o OJ No L 47, 25. 2. 1993, p. 1 . 0 OJ No L 142, 12. 6. 1993, p. 16. (3) OJ No L 235, 18 . 9. 1993, p. 29. 0 OJ No L 142, 12. 6. 1993, p. 6. 0 OJ No L 182, 24. 7. 1993, p. 46.